Citation Nr: 9920249	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
aggravation of a psychiatric disorder based on VA medical 
treatment in June 1986.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 9, 1978 to June 
26, 1978.  

In a September 1991 decision, the Board of Veterans' Appeals 
(Board) determined that the veteran was not entitled to 
benefits under the provisions of 38 U.S.C. § 351 for 
additional psychiatric disability caused by VA treatment 
rendered during June 1986.

The interpretations of the statute and regulations relied 
upon by the Board in the September 1991 decision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In January 1992, the veteran's representative requested that 
the veteran's claim for benefits be re-opened in light of the 
Gardner decision.

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event. Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the veteran's claim was filed before October 1997, it 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Therefore, neither evidence of an unforeseen event nor 
evidence of VA negligence would be required in order for this 
claim to be granted.

This matter is presently before the Board on appeal from an 
April 1995 rating action of the Baltimore, Maryland Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied benefits under 38 U.S.C.A. § 1151 for aggravation of a 
psychiatric disorder due to VA medical treatment on June 16, 
1986.  In that decision, the RO considered the revised 
statutes and regulations.

In August 1996, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  In a September 1996 decision, the hearing 
officer confirmed the denial of benefits under 38 U.S.C.A. 
§ 1151.

The Board remanded the case in May 1997 for additional 
development, to include obtaining records considered by the 
Social Security Administration (SSA) in a decision regarding 
the veteran's claim for benefits with that agency.  Those 
records were received and associated with the claims folder.  
In an October 1998 supplemental statement of the case (SSOC), 
the RO denied entitlement to compensation under 38 U.S.C.A. 
§ 1151.  Copies of the SSOC were sent to the veteran and his 
representative.  At the same time, the veteran and his 
representative were notified that, before the case was 
returned to the Board, they had 60 days within which to make 
any comment concerning the additional information noted in 
the SSOC.  A response was optional.  The case was transferred 
to the Board in January 1999.

In a January 1999 Informal Brief, the veteran's accredited 
representative requested that the case be remanded in order 
to afford the service officer at the RO an opportunity to 
review the claims folder and present any additional argument 
on the veteran's behalf.  From a review of the claims folder, 
the Board finds that there is no due process defect and a 
remand is not warranted.  The veteran and representative were 
advised that additional evidence had been received and were 
notified with the October 1998 SSOC that they had 60 days 
within which to submit an optional response.  There was no 
response received.  There is no indication, nor has it been 
claimed, that the representative did not receive a copy of 
the October 1998 SSOC or accompanying letter.  Thus, the 
Board finds that the representative was afforded the 
opportunity to present additional argument subsequent to the 
May 1997 Board remand.  

Finally, the Board notes that the veteran's claim has been 
advanced with the VA treatment date in question variously 
given.  In his initial claim, the veteran stated that the 
treatment was on June 17, 1986.  The record does not show 
that the veteran was seen by VA on that date.  At an August 
1996 hearing, the veteran testified that the treatment 
alleged to have caused additional psychiatric disability 
occurred on June 16, 1986.  In arguments presented in March 
1997, his representative indicated that the treatment at 
issue occurred on June 13, 1986.  The veteran was seen by VA 
on both June 13 and June 16 1986.  To afford him the broadest 
possible review of his claim, the Board will consider the 
treatment on both those dates.  


FINDINGS OF FACT

1.  On June 13, 1986, the veteran presented to the VA mental 
health clinic complaining of "deep depression" and 
requesting an increase in medication.  His medications were 
adjusted and refilled.  On June 16, 1986 he was seen for a 
weekly injection of Prolixin.

2.  On June 17, 1986, the veteran was admitted to a private 
hospital for treatment of multiple drug overdose and 
secondary coma.

3.  There is no competent evidence that the veteran has 
additional psychiatric disability which may be attributed to 
VA treatment on June 13 or June 16, 1986.





CONCLUSION OF LAW

The claim for benefits under 38 U.S.C.A. § 1151 for 
additional psychiatric disability as a result of VA treatment 
in June 1986 is not well-grounded.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

VA medical records associated with the claims folder include 
a November 1978 VA hospital summary which details the 
veteran's pertinent history.  It was noted that, within two 
weeks of entry into service, the veteran had developed a 
psychotic breakdown, diagnosed as paranoid schizophrenia.  He 
was hospitalized and given a medical discharge in June 1978.  
Prior to entering the hospital in August 1978, he had been at 
home and was becoming increasingly anxious, delusional and 
unable to cope at home or in the community.  

A June 13, 1986 chart extract noted that the veteran was seen 
as a "drop in," with complaints of "deep depression."  He 
reported that he was doing worse and indicated that he felt 
he should be re-hospitalized.  His parents did not want to 
see him.  He did not have enough money.  The veteran also 
reported that he was out of medication and requested a higher 
dose of Librium.  It was noted that LR (presumably the Loch 
Raven VA Medical Center) had a waiting list for admissions.  
The treating physician noted that the veteran was tense and 
dysphoric, but clear regarding conflicts with his parents and 
money.  The veteran also voiced concerns about alleged 
mistakes in his service record which reportedly caused him to 
be denied benefits.  The assessment was Possible questionable 
Personality Conflicts, poorly hidden cause of NP illness.  
The veteran was offered advice on attempting to change his 
military record and medications were adjusted and refilled.  
The Librium dosage was increased, and the veteran was 
prescribed Cogentin and Thorazine.  

Immediately following that entry is an undated added chart 
note indicating that it was subsequently reported that the 
veteran had overdosed on Thorazine and that all refills were 
canceled. 

A chart entry dated June 16, 1986 was captioned "re-
evaluation."  The veteran was noted to be comfortable with 
his present medications which consisted of Prolixin, 
intramuscular, weekly.  An injection was given that day.  

On June 17, 1986, the veteran was admitted to Maryland 
General Hospital after he was found unconscious following a 
drug overdose.  It was noted that the veteran had a long 
history of depression and was under the care of a VA 
psychiatrist.  It was further noted that he had been 
depressed recently and had seen his VA psychiatrist four days 
prior to this admission, at which time he had been prescribed 
some medication.  The veteran had apparently been told that 
if the medication did not help, he would be admitted to the 
VA hospital.  The veteran was ostensibly taking his 
medications as prescribed and feeling well, but on June 17, 
was found unconscious after apparently having taken multiple 
pills.  On admission the veteran was in a comatose state, 
considered secondary to the drug overdose; however, his 
neurological status was improved by the next morning.  The 
veteran was noted to be alert and oriented times three and, 
following a psychiatric consult, was determined to be 
suffering from a schizo-affective disorder.  It was felt that 
the veteran could continue his psychiatric treatment with his 
VA psychiatrist.  The veteran was discharged June 19, 1986.

VA treatment records dated shortly thereafter include entries 
noting that the veteran presented for weekly medication 
injections on June 23 and June 30, 1986.  A June 30, 1986 
entry, with the caption "care conference," noted that the 
veteran had been treated following an overdose; "No 
medications will be given-except Prolixin."  Later entries 
note that the veteran presented for medication regularly and 
his complaints and reports of psychotic symptoms were noted.  
The diagnosis of schizophrenia was continued.  

At a personal hearing at the RO in August 1996, the veteran 
testified that he saw his VA psychiatrist on June 16, 1986 
and asked to be admitted to the hospital because he didn't 
feel he could cope and felt suicidal and would take his own 
life.  He maintained that the psychiatrist refused to admit 
him, prescribed medications and sent the veteran away.  The 
veteran testified that the psychiatrist did not tell him he 
could return.  The veteran went home, took all of the 
medication, and was found unconscious the next morning.  The 
veteran testified that he felt he would not have attempted 
suicide had he been admitted to the hospital.  Since that 
time, he has had blackouts, nightmares and sleep 
difficulties; problems which he did not experience prior to 
the overdose.  He asserted that his condition became worse 
after the suicide attempt, to the point where he is unable to 
work.  In effect, he argued that he attempted suicide because 
the VA physician refused to admit him to the hospital and the 
effects of the coma and overdose of prescribed medications 
aggravated his psychiatric condition.  

In statements submitted in May 1989, in support of his first 
claim for Section 1151 benefits, the veteran stated that when 
he sought treatment in June 1986, he insisted that he was 
suicidal and begged to be hospitalized.  He reiterated his 
claims that if he had been admitted to the VA hospital on 
June 13, 1986 he would not have attempted suicide.  

When the Board reviewed the appeal in May 1997, it was noted 
that the veteran had been awarded benefits from SSA, based in 
part on his nervous condition.  The case was remanded for the 
records relied upon by that agency in their determination on 
the claim for SSA benefits.  It was also noted that the 
veteran had not submitted competent evidence in support of 
his claim that his psychiatric condition had been aggravated 
by VA treatment.  On remand, the RO was instructed to inform 
the veteran of the evidence needed to support his claim.  The 
RO did so in a June 1997 letter to the veteran, with a copy 
to his representative.  

In a June 1997 statement, the veteran's VA psychiatrist 
reported that he had been under his care since January 1997.  
The psychiatrist noted that the veteran had a diagnosis of 
schizophrenia disorder, paranoid type and had a history of 
alcohol and drug abuse.  In the psychiatrist's opinion, the 
veteran was disabled and unable to work.  

The SSA records, received in February 1998, included VA 
treatment reports from the period 1981 to 1988, the veteran's 
application for SSA benefits and medical analysis provided 
for SSA.  In a Disability Determination and Transmittal form 
dated April 1985, it was noted that the veteran was disabled 
due to a primary diagnosis of Schizophrenia, chronic 
undifferentiated.  VA treatment records note the veteran's 
regular appointments for medication and periodic 
hospitalizations for exacerbations of symptoms.  A November 
1986 chart entry noted that the veteran was somewhat 
irresponsible regarding his medication and sought extra 
medications which he did not need.  It was also noted that 
the veteran had stated on several occasions that he was 
planning to take an overdose in order to be admitted to the 
hospital.  A July 1988 discharge summary noted that the 
veteran had been re-admitted, having been most recently 
discharged in December 1987, with the chief complaint of 
hearing voices.  The veteran was treated for schizophrenic 
disorder, paranoid type, chronic and discharged after 
approximately two weeks.

In a May 1985 statement, a medical consultant for SSA, 
commenting on the approximate date of onset of the veteran's 
chronic schizophrenia, noted that progress notes indicated 
that the veteran was regularly receiving intramuscular 
injections of Prolixin, a "very potent anti-psychotic 
medication" from August 1979 to the present. 

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, the claim must fail, and there is no further 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well grounded claim requires more than an 
allegation, the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).
In pertinent part, 38 U.S.C.A. § 1151 provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization, medical or surgical treatment, 
not the result of the veteran's own willful misconduct, and 
the injury or aggravation results in additional disability or 
death of the veteran, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected. See 38 C.F.R. § 
3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

Thus, the essential elements needed to make a claim under 
Section 1151 plausible are competent evidence of additional 
disability or death of the veteran; evidence of 
hospitalization, medical or surgical treatment, or a course 
of vocational rehabilitation by the VA; and competent 
evidence of a nexus between the additional disability or 
death and the hospitalization, treatment, or vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the claimant.  King v. Brown, 5 Vet. App. 19, 
21 (1993). 

The Board concludes that benefits under 38 U.S.C.A. § 1151 
for aggravation of the veteran's psychiatric disorder as a 
result of VA treatment may not be granted.  The threshold 
element of the three necessary for a well grounded claim 
under § 1151 is that there must be competent evidence of 
additional disability.  In the instant case, because the 
veteran had a well established diagnosis of schizophrenia 
which was being treated, the evidence would have to show that 
schizophrenia increased in severity.  

Prior to the June 1986 treatment, the veteran had been 
treated for schizophrenia with anti-psychotic medication on a 
regular basis, including weekly injections of Prolixin..  The 
Board notes that the VA medical records show that the veteran 
was seen on June 13, 1986 as a "drop in" at which time his 
concerns were discussed and medications were reviewed and 
dispensed.  He was seen on June 16 for a regular appointment, 
that is, the injection of Prolixin.  At that time it was 
noted that he was comfortable with his present medication.  
On the following day, he was admitted to a hospital and 
treated for the effects of a drug overdose.  Following that 
treatment, the veteran's medications were reviewed and 
changes were made.  He continued to receive regular 
injections of an anti-psychotic medication and the diagnosis 
of schizophrenia was continued.  There is no medical evidence 
that the schizophrenia increased in severity following the VA 
treatment provided on June 13 and June 16, 1986.  While the 
June 1997 statement from the veteran's VA treating 
psychiatrist states that the veteran's condition is of such 
severity that it prevents him from working, the Board notes 
that the SSA had made a similar finding in April 1985, prior 
to the VA treatment in question.  

The veteran contends that his schizophrenia increased in 
severity as a result of the effects of the drug overdose 
which followed the VA psychiatrist's refusal to admit him to 
the hospital.  The only evidence in this regard consists of 
the veteran's own assertions.  Because he is a layperson, his 
assertions are not competent evidence in matters that require 
medical expertise.  See King, supra.  Without competent 
evidence of additional disability following the treatment in 
question, the claim is not well grounded and must be denied.  
Since the threshold requirement for a well grounded claim 
under 38 U.S.C.A. § 1151 is not met, there is no need to 
address the further questions raised by the veteran's claim, 
such as whether non-admission to a VA hospital constituted 
treatment and whether there was any nexus between non-
admission to the hospital and the veteran's subsequent drug 
overdose. 


ORDER

Benefits under 38 U.S.C.A. § 1151 for aggravation of a 
psychiatric disorder based  on VA medical treatment in June 
1986 are denied. 



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

